                                                         1    Jared Richards, Esq.
                                                              Nevada Bar No. 11254
                                                         2    Dustin E. Birch, Esq.
                                                              Nevada Bar No. 10517
                                                         3    CLEAR COUNSEL LAW GROUP
                                                              1671 W. Horizon Ridge Pkwy, Suite 200
                                                         4    Henderson, Nevada 89102
                                                              Telephone No.: (702) 476-5900
                                                         5    Facsimile No.: (702) 924-0709
                                                              jared@clearcounsel.com
                                                         6    dustin@clearcounsel.com
                                                              Attorneys for Plaintiff
                                                         7    Heriberto Plaza, Jr.

                                                         8                                   UNITED STATES DISTRICT COURT
                                                         9
                                                                                                   DISTRICT OF NEVADA
                                                        10
                                                              HERIBERTO PLAZA, JR., an individual,                 Case No.: 2:19-cv-01954-JCM-NJK
                                                        11
                                                                                      Plaintiff,
CLEAR COUNSEL LAW GROUP




                                                        12    v.
                     50 S. STEPHAN IE ST., SU ITE 101
                      HENDERSON , NEVADA 890 12




                                                        13    GEICO DIRECT; GEICO GENERAL
                                                              INSURANCE COMPANY; DOES I through V;
                              (702) 518-5180




                                                        14    and ROE CORPORATIONS I through V,                        PROPOSED JOINT DISCOVERY
                                                                                                                      PLAN AND SCHEDULING ORDER
                                                        15                                Defendants.
                                                        16
                                                                    Pursuant to Local Rule 26-1(e), the parties submit their proposed Discovery Plan and
                                                        17

                                                        18   Scheduling Order. Deadlines that fall on a Saturday, Sunday, or legal holiday have been scheduled

                                                        19   for the next judicial day.

                                                        20          1.      Meeting: Pursuant to FRCP Rule 26(f), a meeting was held on February 12, 2020,
                                                        21   and was attended telephonically by Dustin E. Birch, Esq. of Clear Counsel Law Group for Plaintiff
                                                        22
                                                             Heriberto Plaza, Jr., and Jonathan W. Carlson, Esq. of McCormick, Barstow, Sheppard, Wayte &
                                                        23
                                                             Carruth, LLP, for Defendant Geico General Insurance Company.
                                                        24
                                                                    2.      Pre-Discovery Disclosures: Pursuant to FRCP Rule 26(a)(1), the parties will
                                                        25

                                                        26   make their pre-discovery disclosures, including but not limited to any Computation(s) of Damages

                                                        27   required pursuant to FRCP 26(a)(i)(A)(iii), on or before February 26, 2020.

                                                        28
                                                              1          3.      Areas of Discovery: The parties agree that the areas of discovery should include,
                                                              2   but not be limited to: all claims and defenses allowed pursuant to the Federal Rules of Civil
                                                              3
                                                                  Procedure.
                                                              4
                                                                         4.      Discovery Plan: The parties propose the following discovery plan:
                                                              5
                                                                                 A.      Discovery Cut-off Date(s): Discovery will cutoff 180 days from the date
                                                              6

                                                              7   of the first appearance of any defendant, which is November 14, 2019, such that discovery closes

                                                              8   on May 12, 2020.

                                                              9                  B.      Amending the Pleadings and Adding Parties:
                                                             10
                                                                        The parties shall have until February 12, 2020, to file any motions to amend the pleadings
                                                             11
                                                                  to add parties. This is 90 days before the discovery cut-off date.
CLEAR COUNSEL LAW GROUP
                     1671 W. HORIZON RIDGE PKWY, SUITE 200




                                                             12
                                                                                 C.      FRCP 26(a)(2) Disclosure of Experts:
                           HENDERSON , NEVADA 890 12




                                                             13
                                                                           Disclosure of experts shall proceed according to FRCP Rule 26(a)(2) and LR 26-1(e)(3)
                                  (702) 476-5900




                                                             14

                                                             15   as follows: the disclosure of experts and their reports shall occur on or before March 13, 2020,

                                                             16   2020. The disclosure of rebuttal experts and their reports shall occur on or before April 13, 2020.
                                                             17   The initial expert disclosure deadline is 60 days before the discovery cut-off date and the rebuttal
                                                             18
                                                                  expert disclosure deadline is 30 days after the initial expert disclosure deadline.
                                                             19
                                                                                 D.      Interim Status Report:
                                                             20
                                                                          The parties shall file the interim status report by March 13, 2020, 60 days before the
                                                             21

                                                             22   discovery cut-off date, as required by LR 26-3.

                                                             23                  E.      Dispositive Motions:

                                                             24           The parties shall have until June 11, 2020, to file dispositive motions. This is 30 days
                                                             25   after the discovery cut-off date, as required by LR 26-1(e)(4).
                                                             26
                                                                  ///
                                                             27
                                                                  ///
                                                             28


                                                                                                                    -2-
                                                              1                  F.      Pre-Trial Order:
                                                              2            The parties will prepare a Consolidated Pre-Trial Order on or before July 13, 2020, which
                                                              3
                                                                  is not more than 30 days after the date set for filing dispositive motions in the case, as required
                                                              4
                                                                  by LR 26-1(e)(5). This deadline will be suspended if dispositive motions are timely filed until 30
                                                              5
                                                                  days after the decision of the dispositive motions or until further order of the Court. The
                                                              6

                                                              7   disclosure required by FRCP Rule 26(a)(3), and objections thereto, shall be included in the pre-

                                                              8   trial order.

                                                              9                  G.      Court Conferences: If the Court has questions regarding the dates
                                                             10
                                                                  proposed by the parties, the parties request a conference with the Court before entry of the
                                                             11
                                                                  Scheduling Order. If the Court does not have questions, the parties do not request a conference
CLEAR COUNSEL LAW GROUP
                     1671 W. HORIZON RIDGE PKWY, SUITE 200




                                                             12
                                                                  with the Court.
                           HENDERSON , NEVADA 890 12




                                                             13
                                                                                 H.      Extensions or Modifications of the Discovery Plan and Scheduling
                                  (702) 476-5900




                                                             14

                                                             15   Order: LR 26-4 governs modifications or extensions of this Discovery Plan and Scheduling

                                                             16   Order. Any stipulation or motion to extend a deadline set forth in the discovery plan and
                                                             17   scheduling order must be made not later than 21 days before the subject deadline. Any stipulation
                                                             18
                                                                  or motion to extend the discovery cut-off period must be made no later than April 21, 2020, 21
                                                             19
                                                                  days before the discovery cut-off date.
                                                             20

                                                             21                  I.      Format of Discovery: Pursuant to the electronic discovery amendments

                                                             22   to the Federal Rules of Civil Procedure effective December 1, 2006, the parties addressed the e-

                                                             23   discovery issues pertaining to the format of discovery at the Rule 26(f) conference. The parties

                                                             24   do not anticipate discovery of native files or metadata at this time, but each party reserves the

                                                             25   right to make a showing for the need of such electronic data as discovery progresses.

                                                             26                  J.      Alternative Dispute Resolution: The parties certify that they have met

                                                             27   and conferred about the possibility of using alternative dispute-resolution processes including

                                                             28   mediation, arbitration, and if applicable, early neutral evaluation.


                                                                                                                   -3-
                                                              1
                                                                                 K.      Alternative Forms of Case Disposition: The parties certify that they
                                                              2
                                                                  considered consent to trial by a magistrate judge under 28 U.S.C. section 636(c) and Fed. R. Civ.
                                                              3
                                                                  P. 73 and the use of the Short Trial Program (General Order 2013-01), however, the parties have
                                                              4
                                                                  decided against such use and require a traditional jury trial.
                                                              5
                                                                                 L.      Electronic Evidence: The parties certify that they discussed whether they
                                                              6
                                                                  intend to present evidence in electronic format to jurors for the purposes of jury deliberations. The
                                                              7
                                                                  parties have not reached any stipulations in this regard at this time.
                                                              8
                                                                         DATED this 18th day of March 2020.
                                                              9
                                                                    CLEAR COUNSEL LAW GROUP                           MCCORMICK, BARSTOW, SHEPPARD,
                                                             10                                                       WAYTE & CARRUTH, LLP
                                                             11
                                                                    /s/ Dustin E. Birch                                /s/ Jonathan W. Carlson
CLEAR COUNSEL LAW GROUP




                                                                    Jared R. Richards, Esq.                           Wade M. Hansard, Esq.
                     1671 W. HORIZON RIDGE PKWY, SUITE 200




                                                             12
                                                                    Nevada Bar No. 11254                              Nevada Bar. No. 8104
                                                                    Dustin E. Birch, Esq.                             Jonathan W. Carlson, Esq.
                           HENDERSON , NEVADA 890 12




                                                             13
                                                                    Nevada Bar No. 10517                              Nevada Bar No. 10536
                                                                    1671 W. Horizon Ridge Pkwy, Suite 200             Renee M. Maxfield, Esq.
                                  (702) 476-5900




                                                             14
                                                                    Henderson, NV 89012                               Nevada Bar No. 12814
                                                             15     jared@clearcounsel.com                            8337 West Sunset Road, Suite 350
                                                                    dustin@clearcounsel.com                           Las Vegas, NV 89113
                                                             16     Attorneys for Plaintiff                           Wade.hansard@mccormickbarstow.com
                                                                    Heriberto Plaza, Jr.                              Jonathan.carlson@mccormickbarstow.com
                                                             17                                                       Renee.maxfield@mccormickbarstow.com
                                                                                                                      Attorneys for Defendant Geico General
                                                             18                                                       Insurance Company

                                                             19          IT IS SO ORDERED:
                                                             20                                          _____________________________________
                                                             21                                          UNITED STATES MAGISTRATE JUDGE

                                                             22
                                                                                                         DATED:_____________________________
                                                                                                                 March 19, 2020
                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28


                                                                                                                   -4-
